Case: 22-1195    Document: 12      Page: 1    Filed: 04/04/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                ALEXANDER CAMERON,
                   Plaintiff-Appellant

                              v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2022-1195
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01779-SSS, Judge Stephen S. Schwartz.
                  ______________________

                       ON MOTION
                   ______________________

 PER CURIAM.
                         ORDER
      Alexander Cameron, who is incarcerated in Virginia
 state prison, appeals from the judgment of the United
 States Court of Federal Claims dismissing his complaint
 for failure to pay the docketing fee. He also moves for leave
 to proceed in forma pauperis (IFP) and asks the court to
 appoint him counsel. We summarily affirm.
Case: 22-1195     Document: 12     Page: 2    Filed: 04/04/2022




 2                                              CAMERON   v. US



      The Prisoner Litigation Reform Act’s “three strike” pro-
 vision at the center of this case precludes courts from
 granting IFP “if the prisoner has, on 3 or more prior occa-
 sions, while incarcerated or detained in any facility,
 brought an action or appeal in a court of the United States
 that was dismissed on the grounds that it is frivolous, ma-
 licious, or fails to state a claim upon which relief may be
 granted, unless the prisoner is under imminent danger of
 serious physical injury.” 28 U.S.C. § 1915(g).
      By the time Mr. Cameron filed his complaint in this
 case seeking his “immediate release from prison,” and chal-
 lenging the basis for his conviction, he had already accu-
 mulated more than three strikes. See Cameron v. Moore,
 No. 1:21-cv-00463, slip op. at 1 n.1 (E.D. Va. Apr. 29, 2021)
 (collecting cases). Mr. Cameron nonetheless moved for IFP
 and filed an additional submission entitled “motion to stop
 kidnap/murder conspiracy,” in which he asserted that his
 imprisonment was the result of a conspiracy and asked the
 court to “put a stop to this conspiracy, which is sure to cul-
 minate in murder if this court do[es] otherwise.” Motion at
 2, 3, Cameron v. United States, No. 1:21-cv-01779 (Fed. Cl.
 Oct. 28, 2021), ECF No. 13.
      The Court of Federal Claims denied Mr. Cameron’s IFP
 motion. Based on his prior strikes, the court found that
 Mr. Cameron could only proceed IFP if he demonstrated
 that he was under imminent danger of serious physical in-
 jury. On that issue, the court found that Mr. Cameron
 “fails to show any danger other than the incarceration it-
 self, which is not sufficient to” show that he is under “im-
 minent danger of serious physical injury.” Cameron v.
 United States, No. 1:21-cv-01779, slip op. at 2 (Fed. Cl. Oct.
 28, 2021) (internal quotation marks and citation omitted).
 When Mr. Cameron then failed to timely pay the docketing
 fee, the court dismissed for lack of prosecution. Mr. Cam-
 eron now appeals.
Case: 22-1195      Document: 12    Page: 3     Filed: 04/04/2022




 CAMERON   v. US                                             3



     Having considered the briefs, the court concludes that
 the parties’ positions here are so clear as to warrant sum-
 mary action. See Joshua v. United States, 17 F.3d 378, 380
 (Fed. Cir. 1994). Mr. Cameron has not raised any non-friv-
 olous contention that the trial court abused its discretion
 in denying his IFP motion or dismissing his complaint after
 failure to timely pay the fee. See Fourstar v. United States,
 950 F.3d 856, 858 (Fed. Cir. 2020) (denial of IFP status re-
 viewed for abuse of discretion). In particular, he raises no
 cogent argument why his submissions before the trial court
 set forth facts capable of reasonably inferring that he was
 in danger of imminent physical injury. Instead, Mr. Cam-
 eron’s submissions before this court consist almost entirely
 of assertions for why he believes he was wrongfully con-
 victed and should not be imprisoned.
     Accordingly,
     IT IS ORDERED THAT:
    (1) The judgment of the Court of Federal Claims is
 summarily affirmed.
     (2) All pending motions are denied.
     (3) Each side shall bear its own costs.
                                     FOR THE COURT

 April 4, 2022                       /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court